DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the service server" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-9, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lum (US .) in view of Iwamoto (US 20180261052) and Saeed (US 20170076269).
Re claim 1, Lum teaches a POS terminal.  Though silent to a cuboid shape, a more cubed shaped is an obvious matter of design variation such as for aesthetics, fitting into a preferred shape/ environment, and that such housing shape change would only involve routine skill in the art and be obvious to try to for expected results, such as by providing a housing/ shell for example.  Lum teaches a magnetic card reader (FIG. 2) on a clerk side and a clerk LCD (FIG. 2).  Lum teaches a customer LCD (FIG. 2).  Lum teaches NFC on the customer side (FIG. 2).  A power supply unit is an obvious in order to power a conventional POS as is a power button such as for data inputs and payment.  
Lum is silent to an IC card reader on the clerk side and biometric (fingerprint and vein) on the customer side.
Iwamoto teaches a generally cuboid shape two side POS wherein there is an IC card reader 104 interpreted as on the clerk side.
Prior to the effective filing date it would have been obvious to combine the teachings for payment acceptability options on the customer side.
Lum/ Iwamoto are silent to biometrics on the customer side.
Saeed teaches a customer side with biometrics (FIG. 5).
Prior to the effective filing date it would have been obvious to combine the teachings to provide security and payment options convenient to the customer.
Though silent to the exact placement of the elements, the Examiner notes that the placement of elements on various surfaces/ sides/ portions involves only routine skill in the art and does not provide functionality that is not supported by the prior art structure.  The mere manipulation of the location of the elements is therefore obvious to one of ordinary skill in the art based on design constraints, sizing, aesthetics, usage, etc.
Though silent to both fingerprint and vein authentication (specific biometric), the Examiner notes that providing more than one biometric is an obvious expedient for enhanced security.
	Re claim 2, the limitations have been discussed above re claim 1.  Though silent to separately providing, the Examiner notes that forming in separate parts that which is formed integrally involves only routine skill in the art.  
	Re claim 3, as there are displays, the Examiner notes that reciting a type of content to be displayed is a matter of intended use, and the displays are capable of displaying information, and the type of information is not patentably distinguishing from a structural standpoint.
	Re claim 4, as a keypad is taught, this is interpreted as a password input means.
Re claims 8-9, the limitations are drawn to traditional fingerprint recognition and image processing (contact and optical/ non-contact), and are obvious to one of ordinary skill in the art. 
Re claim 14,  registering a biometric has been discussed above as a biometric is taken and compared to a registered biometric for authentication purposes.  The use of a server for central storage/e security is known in the art as an obvious expedient.  
Re claim 16, the use of various well known biometric authentication means are known and conventional in the art as an obvious expedient for extra security.  
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lum/ Iwamoto/ Saeed, as discussed above, in view of Rastogi et al. (US 20170364889).
Re claim 5,the teachings of Lum/ Iwamoto/ Saeed have been discussed above but are silent to a button to displaying transaction amounts and cancelation/ approval numbers.  The Examiner notes that it is well known in the art for transaction amount stop be displayed on a customer display.  
Rastogi et al. teaches such limtaitosn (claims 10 and 19), wherein specific details of transactions are non-patentably distinguishing, and the use of a button is an obvious expedient to selectively display (UI).
	Prior to the effective filing date it would have been obvious to combine the teachings for expected results of displaying customer desired information. 
Further, the wherein clause of the button forming does not appear to limit a positively recited element. The claim does not appear to be drawn to a POS with a display and then you have "wherein a usage amount confirmation button is formed..." but appears to be a method of making the POS, and then a step further limiting the method of forming the button on the cover.  In such a case a button formed on the cover, but not the usage amount confirmation function of the button is required to meet the limitations, and if Applicant wishes to limit the device, it's got to be in the processor coding, for example.
Re claim 6, though silent to a hinge/ tilting of the display, the Examiner notes that tilting/ hinging of displays such as monitors, for example is known and conventional to adjust viewing angle.  Re the hinging of the cover as well, the Examiner notes that the use of a hinged housing for a computing device is an obvious expedient to provide internal access and only involves routine skill in the art.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lum/ Iwamoto/ Saeed, as discussed above, in view of Elderfield (US 20030102365).
Re claim 7, the teachings of Lum/ Iwamoto/ Saeed have been discussed above but are silent to the facial and fingerprint limtaitosn.
Elderfield teaches such limitations (claim 11).
Prior to the effective filing date it would have been obvious to have facial and fingerprint authentication for additional security.
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lum/ Iwamoto/ Saeed, as discussed above, in view of Bostrom (US 20040036574).
Re claim 13, the teachings of the teachings of Lum/ Iwamoto/ Saeed have been discussed above but is silent to primary information as fingerprint and secondary information such as face information.
Bostrom teaches such limitations (abstract+).
Prior to the effective filing date it would have been obvious to combine the teachings for enhanced security by having a second layer when the first does not authenticate.  Use of biometrics is known and conventional for financial transaction security. 
Re claim 15, the limitations have been discussed above re claim 13.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of claim 10 including the integrat4ed module, fingerprint scan module, finger vein module, conversion module converting, and the integrat4ed module receiving and outputting and outputting when matching.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Chon et al. (KR 10-2014-0079348 as cited by the Applicant) teaches:
A POS terminal with a cuboid shape (FIG. 5) comprising: a card check unit (reader) (claim 3, FIG. 5), a POS terminal (claim 3, FIG. 5), a fingerprint reader (FIG. 5) a fingerprint image reading unit (claim 2, FIG. 5), a card information extraction unit (claim 3 and FIG. 5), and an input/ output device for displaying payment calculation information (FIG. 5).  Chon et al is silent an LCD display unit for the clerk 
Re claim 1, Tashiro (US 20100241522) teaches a POS terminal with a generally cuboid shape.  The Examiner notes that making it a more cubed shaped is an obvious matter of design variation such as for aesthetics, fitting into a preferred shape/ environment, and that such housing shape change would only involve routine skill in the art and be obvious to try to for expected results.  Tashiro teaches a magnetic card reader, clerk LCD and data input unit (FIG. 1).  Tashiro teaches a customer payment system on the other side (FIG. 1+)  is silent to the IC card reader in the lower portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887